DETAILED ACTION
	This Office action is in response to the amendment to the claims filed January 29, 2021.  Claims 1-36 are pending.  Claims 1, 13, and 14 are amended.  Claims 15-36 are newly added.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance: the instant application, filed December 21, 2018, claims priority through a chain of filings dating back to May 9, 2012.  Upon examination of these documents, the May 9, 2012 priority date is granted.
No relevant prior art could be located with specific respect to at least the amended limitation “in accordance with a determination that the contact met predefined intensity criteria, automatically correcting the misspelled word”, as in claim 1.  In support of said amendment, Applicant refers to ¶ 00236 of the specification, which states in part, “while a focus selector is located over the misspelled word, performing a gesture with contact that meets predefined intensity criteria.  If the contact meets the predefined intensity criteria, the misspelled word is automatically corrected”.  The term “automatically”, as known in the art, is somewhat broad in concept.  However, the examiner notes that the specification at ¶ 00253 discloses further that “when an increase in intensity of contact 3018 from an intensity below the word replacement threshold…to an intensity above the word replacement threshold…is detected, the spelling of word 3002-11 is corrected, as shown in Figure 11K…For example, the originally misspelled word 3002-1 ‘revidions’ is replaced with correctly spelled ‘revisions’, as shown in Figure 11K.”  Paragraph ¶ 00254 discloses that “[i]n some embodiments, the replacement word (e.g., ‘revisions’) that replaces the originally misspelled word 3002-1 (‘revidions’) is a highest ranked candidate replacement word amongst multiple candidate replacement words.”  As a result, the 
The cited Lunati reference (US Publication 2005/0283726 A1) discloses correction of misspelled words in response to user input, but fails to explicitly disclose the claimed automatic correction, as a user selects a replacement word from a list of options.  The cited “Rimas-Ribikauskas reference discloses performing particular functions in response to a contact intensity exceeding a particular threshold, but fails to disclose such in relation to spelling correction, and more specifically the claimed automatic correction.
Further references, such as Kay et al. (US Publication 2008/0189605 A1) and Kushler et al. (US Patent 7,453,439), disclose providing ranked listing of candidate replacement words, but fail to explicitly disclose automatic correction of a misspelled word.
As a result, claim 1 is allowed.  Further dependent claims 13 and 14 recite similar limitations, as are similarly allowed.  Claims 2-12 and 15-36 depend from claims 1, 13, or 14, and as a result are similarly allowed.
Furthermore, the amendment is sufficient to overcome the prior rejection of claims 13 and 14 under 35 USC 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055.  The examiner can normally be reached on Monday-Friday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145